           Case 1:19-cv-05523-SDG Document 134 Filed 06/15/21 Page 1 of 1




                                   1:19-cv-05523-SDG
               Berkeley Ventures II, LLC v. Sionic Mobile Corporation et al
                             Honorable Steven D. Grimberg

                   Minute Sheet for proceedings held In Chambers on 06/15/2021.


    TIME COURT COMMENCED: 10:00 A.M.
    TIME COURT CONCLUDED: 10:30 A.M.                COURT REPORTER: Alicia Bagley
    TIME IN COURT: 00:30                            DEPUTY CLERK: Alisha Holland
    OFFICE LOCATION: Atlanta

ATTORNEY(S)          Richard Baker representing Sionic Mobile Corporation
PRESENT:             Adam Ford representing Sionic Mobile Corporation
                     Jason Godwin representing Berkeley Ventures II, LLC
                     Simon Jenner representing Sionic Mobile Corporation
PROCEEDING
                     Telephone Conference (Other Proceeding Non-evidentiary);
CATEGORY:
MINUTE TEXT:         Teleconference held regarding discovery dispute submitted by Plaintiff to
                     the Court pursuant to its Standing Order. Plaintiff's request that investor
                     and potential investor discovery be redacted of personal information is
                     DENIED, except for social security numbers and dates of birth. Names,
                     email addresses, and other identifier information shall be produced in
                     unredacted form subject to the parties' protective order. Plaintiff and
                     Berkeley Capital Partners are ORDERED to comply with its discovery
                     obligations pursuant to the Court's June 4, 2021 order by June 28, 2021.
HEARING STATUS:      Hearing Concluded
